 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
————————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN                          COMPLAINT
F. O’HARE, DENISE M. RICHARDSON and MICHAEL SALGO,
and INTERNATIONAL UNION OF OPERATING ENGINEERS                            CV-19-2180
LOCAL 14-14B, AFL-CIO, BY ITS BUSINESS MANAGER
EDWIN L. CHRISTIAN,

                                     Plaintiffs,

               -against-

CARLO LIZZA & SONS PAVING, INC.,

               Defendant.
————————————————————————————X

       Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING and LABOR

MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO (“LOCAL 14 TRUST FUNDS”) and

Plaintiff INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-

CIO (“LOCAL 14”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for their

Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 et seq. (“LMRA”) to recover

annuity, voluntary annuity, pension, welfare, training and labor management cooperation trust
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 2 of 8 PageID #: 2



fund contributions along with dues assessment and defense fund payments from Defendant

CARLO LIZZA & SONS PAVING, INC. (“CARLO LIZZA”).

                                  JURISDICTION & VENUE

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Plaintiffs are all administered from offices located at 159-18 Northern Boulevard

in Flushing, County of Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 14 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, DENISE M.

RICHARDSON and MICHAEL SALGO are Trustees of the LOCAL 14 ANNUITY, PENSION,

WELFARE & TRAINING FUNDS and are “fiduciaries” within the meaning of Section 3(21) of

ERISA, 29 U.S.C. § 1002(21).

       6.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, DENISE M.

RICHARDSON and MICHAEL SALGO are Trustees of the LOCAL 14 LABOR

MANAGEMENT COOPERATION TRUST FUND and are “fiduciaries” within the meaning of
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 3 of 8 PageID #: 3



Section 501 of the Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 501 and the

common law of trusts.

        7.     The LOCAL 14 ANNUITY and PENSION FUNDS are employee pension benefit

plans within the meaning of Section 3(2) of the ERISA, as amended, 29 U.S.C. § 1002(2) and

established for the purpose of providing retirement income to eligible participants.

        8.     The LOCAL 14 WELFARE and TRAINING FUNDS are employee welfare

benefit plans within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical and skill improvement benefits to eligible participants.

        9.     Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS

constitute multi-employer/employee benefit plans within the meaning of Sections 3(3) and 3(37)

of ERISA, 29 U.S.C. §§ 1002(3) and (37).

        10.    Plaintiff LOCAL 14 LABOR MANAGEMENT COOPERATION TRUST FUND

is a labor management cooperation trust fund as defined under the Labor-Management

Cooperation Act of 1978, 29 U.S.C. § 186(c)(9) and Section 501(c)(5) of the Internal Revenue

Code.

        11.    Plaintiff LOCAL 14 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

        12.    EDWIN L. CHRISTIAN is the Business Manager and chief executive officer of

Plaintiff LOCAL 14.

        13.    Upon information and belief, Defendant CARLO LIZZA was and still is a New

York corporation with its principal place of business located at 200 Winding Road, Old

Bethpage, New York.
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 4 of 8 PageID #: 4



       14.      Upon information and belief, Defendant CARLO LIZZA was and still is a foreign

corporation duly licensed to do business in the State of New York.

       15.      Upon information and belief, Defendant CARLO LIZZA was and still is a foreign

corporation doing business in the State of New York.

       16.      Upon information and belief, Defendant CARLO LIZZA is an employer within

the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                              BACKGROUND INFORMATION

       17.      At all times relevant hereto, Plaintiff LOCAL 14 and Defendant CARLO LIZZA

have been parties to a collective bargaining agreement and Defendant CARLO LIZZA agreed to

be bound by the terms and conditions thereof (hereafter referred to as the “Collective Bargaining

Agreement”).

       18.      Pursuant to the terms of the Collective Bargaining Agreement, Defendant

CARLO LIZZA is obligated to remit, at specified rates, annuity, voluntary annuity, pension,

welfare, training and labor management cooperation trust fund contributions along with dues

assessment and defense fund payments based upon each regular or straight and double time hour

of work performed by those employees covered by the Collective Bargaining Agreement.

       19.      Pursuant to the terms of the Collective Bargaining Agreement, all such

contributions and payments as identified in paragraph 18, above, are required to be remitted

though the purchase of stamps from the Fund Office for Plaintiffs LOCAL 14 TRUST FUNDS.
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 5 of 8 PageID #: 5



                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       20.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 19 inclusive with the same force and effect as though more fully set forth at

length herein.

       21.       In accordance with the underlying Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 14 TRUST FUNDS, Defendant CARLO LIZZA

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required contribution payments to Plaintiffs LOCAL 14 TRUST

FUNDS and Plaintiff LOCAL 14 in accordance with the Collective Bargaining Agreement for

the period of March 1, 2013 through June 30, 2017.

       22.       That on or about March 26, 2019, the results of said audit were detailed by the

auditor for Plaintiffs which determined that Defendant CARLO LIZZA had failed to provide the

contractually required annuity, voluntary annuity, pension, welfare and training fund

contributions with interest, labor management cooperation trust fund contributions, dues

assessment and defense fund payments for the period of March 1, 2013 through June 30, 2017 in

the amount of $136,007.09.

       23.       Defendant CARLO LIZZA has failed to pay any portion of the outstanding

amount owed in annuity, voluntary annuity, pension, welfare and training contributions with

interest totaling $128,778.21.
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 6 of 8 PageID #: 6



       24.       Defendant CARLO LIZZA has failed to pay any portion of the outstanding

amount owed in dues assessment, defense fund and labor management cooperation trust fund

payments totaling $7,228.88.

       25.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant CARLO LIZZA, said Defendant

is liable to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14, collectively, in the

amount of $136,007.09.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       26.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 25 inclusive with the same force and effect as though more fully set forth at

length herein.

       27.       The failure of Defendant CARLO LIZZA to make the required annuity, voluntary

annuity, pension, welfare and training contribution payments to Plaintiffs LOCAL 14 ANNUITY,

PENSION, WELFARE & TRAINING FUNDS for the period audited of March 1, 2013 through

June 30, 2017 in the amount of $128,778.21 is a violation of Section 515 of ERISA, 29 U.S.C. §

1145 which requires that employers pay fringe benefit contributions in accordance with the terms

and conditions of the applicable collective bargaining agreement.

       28.       Defendant CARLO LIZZA remains delinquent in making the proper contribution

payments and has failed to pay any portion of the outstanding contributions owed to Plaintiffs

LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS as detailed above.
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 7 of 8 PageID #: 7



       29.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       30.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant CARLO LIZZA and as a result thereof having violated

Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 14

ANNUITY, PENSION, WELFARE & TRAINING FUNDS in the amount of $128,778.21,

together with accumulated interest on the unpaid and/or untimely paid principal amount due and

owing, statutory damages, reasonable attorneys’ fees as well as the costs and disbursements

incurred in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14 demand

judgment on the First Cause of Action as against Defendant CARLO LIZZA & SONS PAVING,

INC., in the amount of annuity, voluntary annuity, pension, welfare and training contributions

with interest along with labor management cooperation trust fund contributions, dues assessment

and defense fund payments due and owing totaling $136,007.09, together with prejudgment

interest thereon.

       WHEREFORE, Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS demand judgment on the Second Cause of Action as against Defendant
 Case 1:19-cv-02180-ENV-ST Document 1 Filed 04/15/19 Page 8 of 8 PageID #: 8



CARLO LIZZA & SONS PAVING, INC., in the amount of annuity, voluntary annuity, pension,

welfare and training contributions with interest due and owing totaling $128,778.21, together

with:

        1. Prejudgment interest, computed at the plan rate or the applicable United States
           Treasury rate from the date on which the first payment was due on the total amount
           owed by Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29 U.S.C. §
           1132(g)(2)(B);

        2. Statutory damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
           1132(g)(2)(C);

        3. Attorneys’ fees, costs and disbursements in accordance with Section 502(g)(2)(D) of
           ERISA, 29 U.S.C. § 1132(g)(2)(D); and

        4. Such other and further relief as the Court may deem just and proper in accordance
           with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       April 15, 2019

                                            Respectfully submitted,

                                            BRADY McGUIRE & STEINBERG, P.C.

                                     By:    /s/ James M. Steinberg

                                            James M. Steinberg, Esq.
                                            Attorneys for Plaintiffs I.U.O.E. Local 14-14B
                                            Trust Funds and I.U.O.E. Local 14-14B
                                            303 South Broadway, Suite 234
                                            Tarrytown, New York 10591
                                            (914) 478-4293
